DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted 5/1/19, 7/8/20, 11/3/20, 2/12/21 on was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I drawn to claims 1-10 in the reply filed on 5/12/21 is acknowledged.  The traversal is on the ground(s) that applicant has amended the claims to require new features not taught by the prior art Fereyre. This is not found persuasive because this does not prove unity of invention. Claims 11-14 require the refill of Group I be used with an apparatus for treating hair, while the refill of claims 1-10 could be found independently for example in cosmetic compacts carrying foam impregnated members and these same references would not teach the compact in combination with a hair care device; so lack of unity still exists.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 5/12/21.
Drawings
The drawings were received on 5/1/19; these drawings are objected to. 
Sheets 1-5 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is/are objected to because of the following informalities:
Claim 2: replace “the latter” in line 2 with ---the reservoir---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 6, and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2: recites “advantageously bearing on the bottom of the reservoir”; however, the language “advantageously” makes it unclear if this is being positively claimed or if it’s optional. Clarification or correction is requested. 
Claim 6: recites “a cross section greater than or equal to that of the opening”; however, a cross-section is not a number. Does this mean a cross-sectional area or something else? Clarification or correction is requested.   
Claim 8: recites “the thickness of the application member”; however, according to applicant’s disclosure (Page 3) this thickness is measured “perpendicularly to the axis of the opening and to the longitudinal axis of the application member” which is referred to in claim 1 as the “width” of the application member and not the thickness. It appears applicant is using two different terms for the same feature, which is improper. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6: recites “the application member having a cross-section greater than or equal to that of the opening”; however, this directly conflicts with the most recent amendment to claim 1, which requires “the application member extending over only a portion of a width of the reservoir”. The application member cannot have a cross-section greater than or equal to that of the opening and still extend over only a portion of the width of the reservoir as claimed. Because claim 6 conflicts with claim 1, it is not further limiting because it does not contain all the limitations of claim 1. Clarification or correction is requested.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein (US 20130153461).
Claim 1: Hein discloses a cosmetic refill (110, Fig 8) inserted in a removable manner [0040] into a housing (see Figs 7-8) of a system for treating the hair (90), the refill comprising: a body (see annotations) comprising a cavity (see annotations) forming a reservoir containing a liquid [0032] hair product [0031-0032], the reservoir having a top opening (114); a porous [0029] application member (20) extending partially into the reservoir through the opening (see annotations); the application member being fixed in the reservoir when in use [0031], the application member extending over only a portion of a width of the reservoir (see annotations), the application member having at least two opposite sides (see annotations) extending at least partially into the reservoir and at least partially in contact with the hair product contained in the reservoir [0031-0032]. 

    PNG
    media_image1.png
    345
    434
    media_image1.png
    Greyscale

Claim 2: Hein discloses the application member extending into the reservoir over the entire height of the reservoir and bearing against a bottom of the reservoir (see Fig 8). 
Claim 4: Hein discloses the application member can be made from a sintered material [0029]. 
Claim 5: Hein discloses the application member being molded [0030]. 
Claim 6: Hein discloses the application member having a greater cross-sectional area when viewing from the side because the application member protrudes from the reservoir (see Fig 7). 
Claim 7: Hein discloses the application member being removable from the reservoir [0046] (see Fig 18). 
Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 4913172).
Regarding the claimed invention being “intended to be inserted in a removable manner into a housing of a system for treating hair” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Chou was considered capable of performing the cited intended use because Chou teaches a detachable cartridge that is removably attachable to a hair care device. 
	Claim 1: Chou discloses a cosmetic refill (12, see Fig 2) intended to be inserted, or attached, in a removable manner to a housing of a system for treating hair (see Fig 2; also note this is intended use language); the refill comprising: a body (12) comprising a cavity (120) forming a reservoir containing a liquid hair product (Col 2, 15-20), the reservoir having an opening through which a porous (Col 2, 10-20) application member (123) partially extends (see Fig 2). The application member (123) being fixed in the reservoir during use, the application member extending over only a portion of a width of the reservoir (see Figs 1-3) the application member having diametrically opposite sides extending at least partially into the reservoir and at least partially in contact with the hair product contained in the reservoir (Col 2, 1-20). 
Claim 5: Regarding the “application member being molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented Chou.  See MPEP § 2113.
Claim 10: Chou discloses the reservoir comprising a hair product filing aperture (128, Fig 3) closed by a removable stopper (129, Fig 3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 20130153461).
Claim 8: Hein discloses the invention essentially as claimed except for the application member having a thickness of less than or equal to 30mm. However, would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the application member of Hein to comprise a width/thickness of 30mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Furthermore, applicant’s own disclosure indicates on Page 3, that “the thickness of the applicator may be less than or equal to 3 cm” with no reason for this dimension and no criticality indicated. 
Claim 9: Hein discloses the invention of claim 1 and further discloses that the reservoir can be circular [0029]. Hein discloses the invention essentially as claimed except for the reservoir being of substantially cylindrical form; however, in an adjacent embodiment, Hein discloses the reservoir and application member can be of substantially cylindrical form (see Figs 14-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hein by providing the reservoir of substantially cylindrical shape, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
Alternatively, or additionally, Hein discloses that the reservoir can be circular or any shape [0029]. Hein discloses the invention essentially as claimed except for the reservoir being substantially cylindrical. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hein by providing the reservoir as substantially cylindrical, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Hein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772